EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Robert Mueller on Thursday, July 22nd, 2021.
The application has been amended as follows: 
IN THE CLAIMS

In claim 6:
	Line 2, the phrase “microwave measuring device has a” has been canceled, and the word “with” has been canceled and replaced with the word -- has --,
	Line 3, the word “opposing” has been deleted and replaced with -- lateral --; after the phrase “channel sides,”, the words -- each of -- has been 
Line 3, the words -- being arranged flush with a respective one of the -- has been inserted after “rectangular cross sections”,
Line 4, the word “opposing” has been replaced with the words -- lateral channel --, and the words “being arranged flush with each other on 

In claim 7:
	Line 2, the words “at least one” has been deleted,
	Line 3, the words “the rod guiding channel on three sides” have been deleted and replaced with -- three sides of the at least one rod guiding channel --.

In claim 8:
	Line 3, the words “both sides of the rod guiding channel” have been deleted and replaced with -- the lateral channel sides of the at least one rod guiding channel --.
Line 4, the phrase  -- at least one -- has been inserted before the words “resonator cavity” and “rod guiding channel”.
 	
In claim 10:
	Line 2, the word  -- lateral -- has been inserted before the words “channel sides”.


	Line 1, before the phrase “suction belt”, the word “a” has been deleted and replaced with the word -- the --.

In claim 15:
	Lines 1-2, before the phrase “suction belt”, the word “a” has been deleted and replaced with the word -- the--,
	Lines 2-3, the words “measuring device is a microwave measuring device and the suction belt conveyor is arranged in a rod-forming machine” has been deleted and replaced with – electromagnetic measuring device comprises the microwave measuring device with the at least one resonator 
	Line 5, before the words “suction belt”, the word “a” has been deleted and replaced with -- the --.

In claim 16:
	Line 3, before each of the occurrences of the phrase “suction belt”, the word “a” has been deleted and replaced with the word – the --.
	Lines 5-6, the phrase “a guide channel” has been deleted and replaced with the words  -- the at least one rod guiding channel --.
 	Line 7, the phrase “the guide channel” has been deleted and replaced with the words  -- the at least one rod guiding channel --.
	Line 8, the word “an” has been deleted and replaced with the phrase --- the at least one --.

Claim 18 has been CANCELED.

In claim 19:
	Line 1, “18” has been deleted and replaced with  -- 16 --.

DETAILED ACTION
Election/Restrictions
Claims 1, 4-10 and 12-14 are allowable. Claims 15-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the inventions of Group I, claims 1, 4-10 and 12-14, and Group II, claims 15-20, as set forth in the Office action mailed on July 8, 2020, is hereby withdrawn and claims 15-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Examiner submits that the closest prior art of record neither teaches nor reasonably suggests the claimed invention - a specially structured suction belt conveyor including a microwave measuring device with at least one resonator cavity configured for conveying tobacco in a rod-forming machine of the tobacco processing industry - and is convinced, in part, by Applicant’s argument that the Peters reference, teaching microwave sensors/resonators to measure dielectric properties of tobacco, would not reasonably suggest to one having ordinary skill that such device would have been suitable for replacing the measuring system of Dawson since the Peters microwave resonators are constructed to fully surround a central opening through which the material to be measured is fed, whereas, the Dawson system involves loose tobacco material that is adhered to a suction belt by the force of section air. In view of the aforementioned, there is no motivation to modify Dawson in view of Peters and, as such, the claims are allowable over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose telephone number is (571)272-5836.  The examiner can normally be reached on Thursdays and alternate Monday and Tuesdays, 7:00A-3:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DIONNE W. MAYES/Examiner, Art Unit 1747                


/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747